Exhibit 99.1 Servicer's Certificate for the Collection Period April 01, 2010 through May 31, 2010 for Payment Date of June 15, 2010 Toyota Auto Receivables 2010-A Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 61 30/360 Days 40 Interest Accrual Period 41 Actual/360 Days 41 Initial Principal Final Beginning Beginning Principal Prior Principal Current Ending Ending Class Balance Scheduled Principal Principal Distributable Principal Distribution Principal Principal Principal Payment date Balance Factor Amount Carryover Amount Carryover Balance Factor A-1 $ 475,000,000.00 5/16/11 $ 475,000,000.00 $ 120,160,808.63 $ 1,706,595.70 A-2 $ 275,000,000.00 5/15/12 $ 275,000,000.00 A-3 $ 444,000,000.00 12/16/13 $ 444,000,000.00 A-4 5/16/16 Total Interest Prior Interest Current Total Class Interest Rate Distributable Interest Distribution Interest Principal & Amount Carryover Amount Carryover Interest Distribution A-1 0.36148% $ 195,550.64 $ 0.00 A-2 0.75000% A-3 1.27000% A-4 1.86000% Total $ 1,166,983.97 Credit Enhancement ReserveAccount Overcollateralization Initial Deposit Amount Aggregate Pool Balance Specified Reserve Account Amount Total Note Balance: Beginning Balance Overcollateralization Amount: Withdrawals Target Overcollateralization Amount: Amount Available for Deposit Amount Deposited to the Reserve Account Reserve Account Balance Prior to Release Reserve Account Required Amount Reserve Account Release to Seller Ending Reserve Account Balance Page 1 of 4 Servicer's Certificate for the Collection Period April 01, 2010 through May 31, 2010 for Payment Date of June 15, 2010 Toyota Auto Receivables 2010-A Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 61 30/360 Days 40 Interest Accrual Period 41 Actual/360 Days 41 Liquidations of Charge-offs and Repossessions Liquidated Contracts 1 vehicles Gross Principal of Liquidated Receivables Principal of Repurchased Contracts, previously charged-off $(0.00) Net Liquidation Proceeds Received During the Collection Period $ (7,000.00) Recoveries on Previously Liquidated Contracts Net Credit Losses for the Collection Period Cumulative Credit Losses for all Periods 1 vehicles Repossessed in Current Period 22 vehicles Delinquent and Repossessed Contracts 30-59 Days Delinquent 0.56% 0.57% 60-89 Days Delinquent 0.07% 66 0.08% 90-119 Days Delinquent 0.00% 3 0.00% Over 120Days Delinquent 0.00% 0 0.00% Total Delinquencies Repossessed Vehicle Inventory 22 * Included with Delinquencies Above Pool Data Original Prior Month Current Month Receivables Pool Balance Number of Contracts 0 Weighted Average APR 5.82% 0.00% 5.82% Weighted Average Remaining Term (Months) Page 2 of 4 Servicer's Certificate for the Collection Period April 01, 2010 through May 31, 2010 for Payment Date of June 15, 2010 Toyota Auto Receivables 2010-A Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER Collection Period 61 30/360 Days 40 Interest Accrual Period 41 Actual/360 Days 41 Collections Principal Payments Received Prepayments in Full Interest Payments Received Aggregate Net Liquidation Proceeds Interest on Repurchased Contracts Total Collections Principal of Repurchased Contracts Principal of Repurchased Contracts, prev charged-off Adjustment on Repurchased Contracts Total Repurchased Amount Distributions Calculated Amount Amount Paid Shortfall Servicing Fee Interest - Class A-1 Notes Interest - Class A-2 Notes Interest - Class A-3 Notes Interest - Class A-4 Notes Priority Principal Payment Reserve Account Deposit Regular Principal Payment Additional Trustee Fees and Expenses Excess Amounts to Depositor N/A Noteholder Distributions Interest Distributed Per $1000 of Original Balance Principal Distributed Per $1000 of Original Balance Amount Distributed Per $1000 of Original Balance Class A-1 Notes $0.41 Class A-2 Notes $0.83 $ 0.00 Class A-3 Notes $1.41 $ 0.00 Class A-4 Notes $2.07 $ 0.00 Page 3 of 4 Servicer's Certificate for the Collection Period April 01, 2010 through May 31, 2010 for Payment Date of June 15, 2010 Toyota Auto Receivables 2010-A Owner Trust Toyota Auto Finance Receivables, LLC SELLER SERVICER I hereby certify to the best of my knowledge that the report provided is true and correct. /s/ Wei Shi Wei Shi Vice President, Head of Treasury & Planning Page 4 of 4
